UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 98-31232
                           Summary Calendar

                       JOSEPH DENNIS SINGLETON,

                                                  Plaintiff-Appellant,

                                  v.

               FRANK’S CASING CREW & RENTAL TOOLS, INC.,

                                                  Defendant-Appellee,


           Appeal from the United States District Court
              for the Western District of Louisiana
                           (97-CV-1455)


                             May 14, 1999


Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

           The district court dismissed Joseph Dennis Singleton’s

Title VII claim against Frank’s Casing Crew & Rental Tools, Inc.

(“Frank’s”), on motion for summary judgment. Finding no reversible

error, we affirm.

           The facts underlying this dispute are relatively settled.

Singleton was formerly employed by Frank’s as an Offshore Welder.

He resigned in late 1990 while Frank’s was experiencing a slow down

in work.    For six years, Singleton periodically served as an

offshore contract hand for Frank’s.         Then, in 1996, Singleton


     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
applied for a Shop Welder position with Frank’s.                    Frank’s rejected

his application for employment based on a company policy regarding

the rehiring of past employees.                 During the same period that

Singleton,     a    black   male,   had   applied       for       the   Shop   Welder’s

position, two white male applicants, also former Frank’s employees,

were rehired as Offshore Welders.              Based on this proof, Singleton

filed his claim for discriminatory failure to hire.

          The        district    court        granted     summary        judgment     on

Singleton’s claim.          The district court noted that Singleton had

failed to present evidence that Frank’s had filled the Shop Welder

position with a white employee. Citing a plaintiff’s minimal prima

facie burden, the district court assumed arguendo, however, that

Singleton could support his prima facie claim.                    The district court

then   found       that   Frank’s   had       presented       a    legitimate,      non-

discriminatory basis for not rehiring Singleton.                           This court

reviews the determination de novo.

          First, the record is devoid of facts tending to support

Singleton’s prima facie claim.             To support a Title VII claim, a

plaintiff must present proof that the position he sought was

offered to or filled by another applicant.                    See Grimes v. Texas

Dep’t of Mental Health and Mental Retardation, 102 F.3d 137, 140

(5th Cir. 1996).          Although the district court purported to shift

the burden to Frank’s, the court correctly noted that Singleton had

failed to present sufficient evidence to establish this fact.

Singleton did not show that anyone was rehired for the shop welder

position, a different job than that of offshore welder.                         Summary


                                          2
judgment was proper for this reason alone.

           Second, the district court properly held that Singleton

could not meet his ultimate Title VII burden.              When an employer

presents a legitimate, non-discriminatory basis for its challenged

decision, an employee must prove both that the reason for the

decision was pretextual and that the real reason was intentional

discrimination.    See Walton v. Bisco Indus., Inc., 119 F.3d 368,

370 (5th Cir. 1997) (citing St. Mary’s Honor Ctr. v. Hicks, 509
U.S. 502, 515, 113 S. Ct. 2742, 2751 (1993)).           Singleton can prove

neither.   Frank’s offered an affidavit from its personnel manager

that former employees were not rehired for Shop Welder positions

due to the high costs of training.             Aside from his ambiguous

allegations    regarding     the    actual   terms    of   Frank’s   policy,1

Singleton produced no evidence tending to establish that the policy

was anything other than that expounded in Frank’s supporting

affidavits.    Far from bolstering his pretext argument, the fact

that two former employees were rehired as Offshore Welders while

Frank’s rejected Singleton’s application for a Shop Welder position

lends credence to the submitted justification. Regardless, even if

Singleton had proven that the asserted basis was pretextual, he

still failed to present any evidence to support a finding that the

decision was    based   on   a     discriminatory    motive.    Absent   such


    1
          See Elliott v. Group Med. & Surgical Serv., 714 F.2d 556,
567 (5th Cir. 1983) (citing Houser v. Sears, Roebuck & Co., 627
F.2d 756, 759 (5th Cir. Unit A 1980)). Singleton asserts that the
shop foreman told him Frank’s does not rehire welders, but in
context, this statement could have applied to the shop of which he
was foreman, rather than to the whole company.

                                       3
evidence, the district court properly dismissed the case.

          AFFIRMED.




                                4